Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Tanke Biosciences Corporation and Subsidiaries We hereby consent to the use in this Registration Statement on Form S-1 Amendment 8 of our report dated April16, 2012, relating to the consolidated financial statements of Tanke Biosciences Corporation. We also consent to the reference to us under the caption Experts and Selected Financial Data in the Prospectus. /s/ EFP Rotenberg, LLP EFP Rotenberg, LLP Rochester, New York November 21, 2012
